OPINION OF THE COURT
FREDERICK PFEIFFER, Circuit Judge.
THIS COURT having reviewed the record on Appeal, hereby remands this case to the County Court for entry of a judgment in favor of RANDY NOBLES d/b/a RANDY NOBLES OF CENTRAL FLORIDA IMPORTS, Defendant and Appellant on Appeal.
Unfortunately, the Trial Court below made no findings of fact or conclusions of law on which this Court could rely so that the record examined shows no breach of any duty owed by the Appellant to the Appellee. Because this case involves a bailment for mutual benefit, the bailee, NOBLES, is required to exercise ordinary (reasonable) care under the circumstances to protect the bailor’s, LUTHER, property.
*45In Fruehauf Corporation v Aetna Insurance Co., 336 SO.2d 457 (Fla. 1st DCA 1976) the test of liability of a bailee for intrusted goods stolen, was reiterated from previous cases as - that degree of care towards the goods that a reasonably prudent person would bestow on his own goods.
Nothing in the record prepared for this Court establishes that any inference favorable to the Appellee could reasonably be drawn. (See also, Peacock v Eubanks, 145 So.2d 498 (Fla. 1st DCA 1962)).
No MOTION FOR REHEARING shall be entertained.
IT IS SO ORDERED this May 19, 1989.